Exhibit 10.1

 

BUILD-A-BEAR WORKSHOP, INC.

   Date of Grant:   

 

RESTRICTED STOCK AGREEMENT

   Employee:   

 

   No. of Restricted Shares:       Performance and Time Based Restrictions:   

 

   Time Based Restrictions Only:   

 

This Agreement will certify that the employee named above (“Employee”) is
awarded the number of restricted shares of common stock, $0.01 par value per
share (the “Common Stock”), of Build-A-Bear Workshop, Inc. (the “Company”),
designated above (the “Restricted Stock”), pursuant to the Build-A-Bear
Workshop, Inc. 2004 Stock Incentive Plan (the “Plan”), as of the date indicated
above (the “Grant Date”) and subject to the terms, conditions and restrictions
in the Plan and those set forth below. Any capitalized, but undefined, term used
in this Agreement shall have the meaning ascribed to it in the Plan. Employee’s
electronic acceptance within 14 days on his/her personal Merrill Lynch account
constitutes Employee’s acceptance of this award and acknowledgement of
Employee’s agreement to all the terms, conditions and restrictions contained in
the Plan and this Agreement.

BUILD-A-BEAR WORKSHOP, INC.

 

By:  

 

 

Maxine Clark

Chief Executive Bear

Terms and Conditions

 

1. Terms of Award.

Subsection A. Restrictions on Stock Awards. Pursuant to action of the Committee,
the Company awards to the Employee the number of shares of Restricted Stock set
forth above. The Restricted Stock is nontransferable by the Employee during the
period described below and is subject to the risk of forfeiture as described
below. Prior to the time shares become transferable, the shares of Restricted
Stock shall bear a legend indicating their nontransferability, and, subject to
the terms of this Agreement, if the Employee terminates service as an Employee
of the Company prior to the time a restriction lapses, the Employee shall
forfeit any shares of Restricted Stock which are still subject to the
restrictions at the time of termination of such service.

As described above, you have been awarded              shares of Restricted
Stock which is subject to defined Performance and Time Based Restrictions, and
             shares of Restricted Stock which is only subject to Time Based
Restrictions.

Note that for Restricted Stock subject to Performance and Time Based
Restrictions, those restrictions are described in Subsections B and C below. If
the Performance Based Restrictions set forth in B below are satisfied, your
Restricted Stock will still remain subject to Time Based Restrictions. If your
Restricted Stock is subject to Time Based Restrictions only, those are described
in Subsection C.

Subsection B. Performance Based Restrictions. The Restricted Shares set forth
above as Performance and Time Based are subject to the restrictions in this
Subsection B as well as those described in Subsection C below.

With respect to the grant of Performance and Time Based Restricted Stock
described above, the following restrictions shall apply:

[Insert Performance Criteria]

The determination whether the Performance Based Restrictions are satisfied will
be made on the one year anniversary of this Grant.

Subsection C. Time Based Restrictions.

The Time Based Restrictions on transfer described in this Subsection C shall
lapse and be of no further force and effect as follows, if the Employee is still
an employee of the Company on the respective annual



--------------------------------------------------------------------------------

anniversary of this Grant, and has been continuously serving as such an employee
of the Company during such 12-month period ending on the annual anniversary of
this Grant:

 

Date

   Percent of Grant for
which Restrictions
Lapse on Indicated
Date  

Grant Date

   0  

1st Anniversary of Grant Date:

   25 %

2nd Anniversary of Grant Date:

   25 %

3rd Anniversary of Grant Date:

   25 %

4th Anniversary of Grant Date:

   25 %

For avoidance of doubt, on the date ending forty-eight (48) months after the
Grant Date, one hundred percent (100%) of the shares of Restricted Stock shall
be transferable by the Employee if the Employee is still an Employee, and has
been continuously serving during such forty-eight (48) month period as such an
employee of the Company on such date.

Notwithstanding the foregoing, in the event of a Change of Control, all
previously granted shares of Restricted Stock not yet free of the restrictions
of this Section 1 shall become immediately free of such restrictions.

2. Death of the Employee. In the event of the death of the Employee, all
previously granted shares of Restricted Stock not yet free of the restrictions
of Section 1 shall become immediately free of Time Based Restrictions described
in Section 1.C.

3. Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

4. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award of
Restricted Stock not yet vested, and the price thereof, as applicable, shall be
appropriately adjusted by the Committee.

5. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

6. Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

7. Grant Subject to Plan. This award of Restricted Stock is granted under and is
expressly subject to all the terms and provisions of the Plan, and the terms of
the Plan are incorporated herein by reference. The Employee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. The Committee has been appointed by the Board of Directors
and designated by it, as the Committee to make grants of restricted stock.

8. Rights as Stockholder. The Employee shall be entitled to all of the rights of
a stockholder with respect to the shares of Restricted Stock including the right
to vote such shares and to receive dividends and other distributions payable
with respect to such shares since the Grant Date.

9. Escrow of Share Certificates. Certificates for the Restricted Stock shall be
issued in the Employee’s name and shall be held in escrow by the Company until
all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

10. Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

11. Withholding Taxes. The Company shall have the right to require the Employee
to remit to the Company, or to withhold from other amounts payable to the
Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

12. Governing Law. This Agreement shall be construed under the laws of the State
of Delaware.